DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-36 are allowable over the prior art of record. The closest prior art of record Raghavan (US 2015/0347401 A1), teaches executing the DDL statement which is ALTER INDEX i1 REBUILD PARTITION p1 by creating new partition having relatively small number of rows that reflects the DDL statement execution; changes include delete function, moving partition which is a new partition. Updating a journal (table history) that comprises a record of changes made to the table), each change in the record comprising a timestamp (see [0027], [0039], [0070], [0087]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “generating a new immutable micro-partition different from the existing immutable micro-partition, the new immutable micro-partition embodying the change on the row, while the existing immutable micro-partition is not embodying the change on the row; generating a first timestamp indicative of a time of the change being executed on the row; generating a second timestamp indicative of the time of the transaction being fully completed on the new immutable micro-partition; deleting the existing immutable micro-partition; updating a table history stored in immutable storage, the table history comprising a log of changes made to the table, the updating comprising inserting the first and 
Dependent claims 2-14, 16-25 and 27-36 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amir et al. (U.S. 2011/0238716 A1), hereinafter Amir describe a new index file is appended to the index partition after every change made to files on tape or after every mount of the tape or after every access session to the tape. All the old index files are stored on the index partition and are not overwritten. The old index files represent past versions of the tape content, before consequent changes has been made. The information for tracking back all the previous versions of content on tape, as well as access information, logged in the index files, such as last access time and date, user name and machine ID, in previous sessions ([0097]). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154         
2/25/22